Citation Nr: 0000139	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  95-41 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased evaluation for bronchial asthma, 
currently evaluated at 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1978 to March 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which initially denied an evaluation higher than 10 
percent for the veteran's bronchial asthma.  His disability 
rating was subsequently increased to 30 percent by a rating 
decision dated in December 1995 and made effective for the 
entire time under appeal.  However, the United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeal) (the Veterans Claims Court) has 
held that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  Consequently, as the 
veteran has not withdrawn the appeal, the issue of an 
increased evaluation above the current 30 percent remains in 
appellate status. 

This claim was remanded for further development by the Board 
in January 1997.  The development requested has been 
accomplished to the extent possible, and the claim has been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's asthma is manifested by subjective 
complaints of dyspnea on exertion and shortness of breath, 
and current objective findings of daily use of multiple 
inhalers and oral medications; however, there is no current 
objective clinical evidence of monthly exacerbations or 
systemic steroid use three times per year, or prior findings 
that more than light manual labor precluded.

3.  Ventilatory studies were said to reveal moderate defect, 
with evidence of mild hypoxemia.  There was no airflow 
limitation, and repeat studies were undertaken, and 
reportedly revealed some poor cooperation.  No evidence of 
more significant pulmonary impairment was shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.97, Diagnostic Code (DC) 6602 (1996), (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board determines that the veteran's claim for 
an increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) by virtue of 
his statements that he has suffered an increase in his 
disabilities.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997).  Further, the Board finds that all relevant facts 
have been properly developed and no additional assistance to 
the veteran is required to comply with the duty-to-assist 
mandated by 38 U.S.C.A. § 5107(a).  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

Finally, the degree of impairment resulting from a disability 
is a factual determination with the Board's primary focus 
upon the current severity of the disability.  Francisco v. 
Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that an increased rating is 
warranted at this time.  

Historically, the veteran was service-connected for asthma by 
rating decision dated in November 1982.  In September 1994, 
he filed the current claim for an increased rating.  During 
the pendency of the appeal, the regulations regarding the 
respiratory system, including those associated with asthma, 
were changed effective in October 1996.  However, as 
discussed below, the Board finds that higher evaluation would 
not be appropriate under either the new or the old 
regulations.  

The RO has rated the veteran's bronchial asthma under DC 
6602.  Under the old regulations, a 10 percent evaluation was 
warranted for mild bronchial asthma with paroxysms of 
asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks.  A 30 percent evaluation could be 
assigned with moderate symptoms, including asthmatic attacks 
rather frequent (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks.  A 60 percent 
evaluation was warranted for severe asthma, including 
frequent attacks of asthma (one or more attacks weekly), 
marked dyspnea on exertion between attacks with only 
temporary relief by medication, more than light manual labor 
precluded.  Finally, a 100 percent evaluation was warranted 
with asthmatic attacks very frequently with severe dyspnea on 
slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health.  
38 C.F.R. § 4.97, DC 6602 (1996).  

Under the current regulations, an FEV-1 less than 40-percent 
of predicted value, or; FEV-1/FVC less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications warrants a 100 percent rating.  An FEV-1 of 40- 
to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; at least monthly visits to a physician for required care 
of exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids 
warrants a 60 percent rating.  An FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication warrants a 30 percent rating.  
Finally, an FEV-1 of 71- to 80-percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; intermittent inhalation or 
oral bronchodilator therapy warrants a 10 percent rating.  38 
C.F.R. § 4.97, DC 6602 (1999).  In the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthmatic attacks must be of record.

Outpatient treatment notes reveal that in October 1993, the 
veteran sought a medication refill for Maxair, which he used 
several times daily.  At that time, his lungs were clear.  A 
medical clinic note dated in November 1993 indicated that his 
asthma was under control but he complained that his heart was 
out of synch.  Several times in 1994, he sought treatment for 
a variety of unrelated medical problems but no mention was 
made of asthma.  In June 1994, he was treated for acute 
bronchitis with antibiotics.  In July 1994, he complained of 
a chest cold for three weeks and obtained refills on his 
antibiotics.  He was found to be in no acute distress at that 
time.  He sought treatment in September 1994 for complaints 
of asthma bothering him for a few months.  Physical 
examination demonstrated fine expiratory wheezes and he was 
diagnosed with asthmatic bronchitis and he obtained a refill 
of Maxair.  In September 1994, he filed a claim for an 
increased rating.

In an October 1994 VA trachea examination report, veteran 
related a history bronchial asthma since service with 
recurrent episodes since then.  Medications included multiple 
inhalers taken 6-7 times per day.  Physical examination 
revealed expiratory wheezing with a respiratory rate of 18-20 
per minute.  The diagnosis was chronic bronchial asthma by 
history.  

In a November 3, 1995, letter, David L. Berndt, D.O. 
indicated that he had reviewed the veteran's medical record 
from 1991 through 1995 from the VA hospital in Oakland Park, 
and noted that the veteran suffered from chronic asthmatic 
bronchitis and asthma.  He reported that the veteran took the 
following medications on a daily basis: Ventolin Inhaler, 
Atrovent Inhaler, Serevent Inhaler, and Prednisone 5 mg.  Dr. 
Berndt indicated that the veteran reported a productive cough 
and dyspnea on slight exertion, and that the veteran was 
positive for steroid use on a daily basis.  In October 1996, 
the respiratory regulations changed.  

Private medical records from James A. Lucio, M.D. indicate 
that the veteran was treated with Bactrim, Proventil inhaler, 
and Albuterol nebs in April 1997.  In October 1997, he was 
treated with a six day course of Prednisone.  Other 
medications noted on the medication log at that time included 
Bactrim, Vancenase inhaler, Lanceril inhaler, Albuterol 
inhaler, and Maxair as needed.  Medications in July 1998 
included Pulmicort inhaler, Singulair, and Alupent nebs.  In 
August 1998, the veteran received an intramuscular injection 
of steroid (Decadron).  In September 1998, his medications 
included Pulmicort inhaler, Roxin for 7 days, Volmax, 
Serevent inhaler, and Singulair.

VA outpatient treatment records reveal that the veteran 
sought treatment in October 1997 for a two day history of 
exacerbated asthma.  He reported chest congestion and could 
not breathe right.  Physical examination showed expiratory 
wheezes and course breath sounds.  He was advised to take two 
days off work, and placed on Prednisone in tapering doses, in 
addition to Septra, Atrovent inhaler, Proventil inhaler, and 
Vancenase inhaler and instructed to return to the clinical in 
10 days.  Apparently he improved because there is no follow-
up in the file until February 1998 when he complained of 
shortness of breath and cough and had lost his Atrovent 
inhaler and needed a refill.   

In June 1998, the veteran underwent pulmonary function 
testing (PFTs).  Although the PFTs are not associated with 
the claims file, the medical interpretation report notes a 
moderate ventilatory defect with no airflow limitation, 
suggestive of overinflation.  Arterial blood gases on room 
air at rest showed mild hypoxemia.  There was no significant 
change during ambulation.  Normal acid-base balance was 
noted.  The examiner reported that the repeat FEV-1 and flow 
volume loop suggested poor cooperation and that the results 
should be interpreted with caution.

In a July 1998 VA examination report, the examiner noted that 
he had thoroughly reviewed the claims file prior to the 
examination.  The veteran related that he was diagnosed with 
asthma while on active duty and was discharged early because 
of persistent symptomatology.  Since discharge, he had been 
under consistent medical care and on various medications.  
Medications included an Atrovent inhaler as necessary for 
symptomatology, Singulair twice a day, and a steroid inhaler 
daily.  He complained of intermittent wheezing, shortness of 
breath, especially with exertion, tightness in the chest at 
times, a nonproductive cough, and exertional limitations.  He 
denied orthopnea, paroxysmal nocturnal dyspnea, hemoptysis, 
or cardiovascular or hypertensive problems.  He had been 
working as a letter carrier for 15 years.  He had frequent 
episodes of bronchitis but had not been hospitalized but had 
been treated in the emergency room several times yearly, with 
the last time approximately one year previously.  With 
repeated episodes of bronchitis, he tended to miss work two 
or three times yearly.

Physical examination revealed that the veteran was well-
developed, well-nourished, and obese with no acute 
symptomatology.  Respiratory rate was normal, the PA diameter 
of the chest was somewhat increased, breath sounds were 
distant, and there were scattered expiratory wheezes and 
squeaks, particularly at the bases.  There were no gross 
rales or rhonchi and no effusions.  When asked to take a deep 
breath, the veteran tended to develop a harsh, nonproductive 
cough, consistent with severe bronchial spasm.  The final 
diagnoses included bronchial asthma.  The examiner concluded 
that the veteran had been working as a letter carrier for 15 
years and that was about his only exercise.  He used the 
Atrovent inhaler two or three times daily during his work 
schedule, which gave him relief of any discomfort he had.  He 
missed work two or three times yearly because of bronchitis 
but had not required hospitalization.  There was no loss of 
weight, and the examiner remarked that the condition appeared 
to be stable under consistent medical care and medication, 
and there was no evidence of impairment of health.

In support of his claim, the veteran submitted a letter by 
his then-girlfriend, now-wife to the effect that she had 
known the veteran for nearly five years and had personally 
witnessed him needing a breathing treatment due to shortness 
of breath.  She had observed him have bronchitis on many 
occasions due to asthma and noted that it seemed to be a 
regular occurrence in his life.  She noted that he also used 
various inhalants and steroids daily to just maintain.  She 
concluded that breathing was a daily struggle for him.

In a September 1998 letter, Dr. Lucio related that the 
veteran had been treated in his practice group since April 
1997 and that he had personally treated the veteran since 
October 1997.  Dr. Lucio noted that the veteran had had 
multiple visits to the office for evaluation and treatment of 
moderate persistent asthma.  The veteran had exhibited 
persistent bronchospasm despite maximum medical therapy and 
it was Dr. Lucio's opinion that the veteran's refractory and 
recalcitrant asthma warranted strong consideration for 
disability.  He noted that the veteran was chronically short 
of breath and was unable to perform even simple tasks due to 
the severity of his shortness of breath.  He concluded that 
the veteran required intensive therapy and used multiple 
inhaled medications, as well as various oral medications, in 
an effort to control the inflammation normally seen with 
persistent asthma.

Based on a review of the evidence, the Board finds that there 
is no basis to assign an evaluation in excess of 30 percent 
for asthma under the criteria in effect prior to October 7, 
1996.  Specifically, outpatient treatment records show 
treatment for bronchitis on several occasions, several months 
apart.  Although the veteran continued to be treated with 
multiple inhalers, a November 1993 note observed that the 
veteran's asthma was under control.  Thus, there is no 
evidence of frequent  asthma attacks and it appeared that his 
medication kept the condition under reasonable control most 
of the time.  In June and July 1994, he received treatment 
for bronchitis and was treated with antibiotics apparently 
successfully.  In September 1994, he experienced a flare-up 
of asthma; however, there is no evidence that it was not 
brought under control with medication.  Further, there is no 
evidence of that the veteran was unable to perform more than 
light manual labor as indicated later by evidence that he 
worked as a letter carrier for many years.  Finally, although 
a November 1995 letter from a private treating osteopath 
indicated that the veteran's medications included steroids, 
the Board finds that the necessity for steroids on apparently 
that one occasion is not sufficient, in and of itself, to 
warrant a 60 percent rating under the old respiratory 
criteria.  Thus, the Board concludes that the veteran's 30 
percent evaluation for asthma is appropriate under the 
criteria in effect prior to October 7, 1996.

It is further the conclusion of the Board that a rating in 
excess of 30 percent is not warranted under the new 
respiratory regulations as well.  As noted above, under the 
new criteria, a 60 percent evaluation is warranted for PFTs 
at a certain level or with at least monthly visits to the 
physician for exacerbations or at least three per courses of 
systemic steroids per year.  In this case, the Board observes 
that the veteran underwent PFT testing in June 1998.  
Although the results themselves are not associated with the 
claims file, a medical interpretation is of record.  Of note, 
in reviewing the PFT results, the medical examiner 
interpreting the PFT raised the issue relative to the 
veteran's cooperation with the testing.  Therefore, even if 
the results themselves were associated with the claims file 
and regardless of the actual numbers, they would be tempered 
with the observation of poor cooperation on the part of the 
veteran and would not be dispositive.  Further, the examiner 
interpreted the PFTs to show a "moderate" ventilatory  
defect, which would be consistent with a 30 percent rating 
under the old criteria.  It was noted that there was no 
airflow limitation and mild hypoxemia on room air.  This 
suggests to the Board that the 30 percent rating would also 
be appropriate under the new criteria as well.

Next, there is no evidence of sustained monthly visits to the 
physician for exacerbations of asthma.  The veteran asserts 
that if he did not receive medication through the mail, he 
would be required to visit the doctor every month.  The Board 
must point out that the regulations does not simply mean 
visits to the doctor monthly; rather, a higher rating would 
require monthly visits for exacerbations of the disability.  
In this case, the veteran has been to the doctor on multiple 
occasions for shortness of breath and coughing; however, many 
of those visits have been for follow-up and not for acute 
exacerbations of asthma.  

Further, the Board recognizes that the veteran has been 
prescribed multiple medications for treatment of asthma, but 
it appears that he was prescribed systemic steroids (oral or 
parenteral, as opposed to inhaler) only once in 1995 
(Prednisone), once in 1997 (Prednisone in tapering doses), 
and once in 1998 (intramuscular Decadron).  Therefore, his 
use of systemic corticosteroids does not satisfy the 60 
percent criteria for asthma.  In addition, except for the 
mention of two days off work in October 1997, it does not 
appear that the veteran has missed a significant amount of 
time from work due to exacerbations of asthma.  This is 
suggestive that, although he is on multiple medications, his 
disability is under relative control, at least for evaluation 
purposes.  This is further supported by the most recent VA 
examination report dated in July 1998 which noted that the 
veteran had not been treated for bronchitis for approximately 
one year and that the condition appeared to be stable under 
consistent medical care and medication.  Accordingly, in view 
of the above, the Board concludes that the evidence supports 
no more than a 30 percent evaluation for bronchial asthma 
under the criteria in effect from October 7, 1996.  

The record clearly establishes that the veteran has 
experienced recurrent episodes of asthma, which have required 
continuous, on-going management with multiple prescription 
drugs to alleviate his symptomatology.  The Board further 
acknowledges that the evidence shows that he has experienced 
several exacerbations over the course of the last few years 
as evidenced by the medical records and statements from his 
private doctors as to the level of therapy required for 
persistent asthma.  However, an overall review of the medical 
evidence suggests that the veteran's asthma disability is 
under relative control for rating purposes as he had not had 
monthly doctor visits for exacerbations nor the need for 
intermittent systemic steroids (defined as at least three 
times per year).  Further, the veteran works as a mail 
carrier for the Postal Service and is apparently able to 
perform his duties with the use of inhalers throughout the 
day.  Therefore, the Board concludes that the veteran's 
service-connected asthma is appropriately compensated by the 
assignment of a 30 percent disability evaluation.  
Accordingly, the Board finds that the schedular criteria for 
a rating in excess of the currently assigned 30 percent 
disability evaluation is not warranted.    

Finally, the Board has considered the veteran's written and 
his wife's statements that his asthma is worse than currently 
evaluated.  Although their statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.  Therefore, 
in the absence of evidence of more severe symptoms, the Board 
finds that the veteran's asthma will not support an 
evaluation in excess of 30 percent at this time.



	(CONTINUED ON NEXT PAGE)




ORDER

The claim for entitlement to an increased evaluation for 
asthma, currently evaluated at 30 percent disabling, is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

